DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because “the sheets of pater” appears to be a clerical error, which could be changed to --the sheets of paper--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8-9 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohta (US 7,963,524 B2).  Ohta teaches:
1.    A paper ejection device comprising (Refer to figs. 1A, 1B, 9A, 9B, reproduced below):
an ejection portion (213, 215) that ejects sheets of paper; 
a housing portion (comprising a first discharge tray 103 and a second discharge tray 104) that houses the ejected sheets of paper in a sequentially stacked state,
a guiding portion (209/209a) that guides the sheets of paper, before being ejected, to the ejection portion (213, 215) while curving the sheets of paper (owing to the guiding portion 209 being curved, as shown at least in figs. 4C, 4F, 9A, 9B),


    PNG
    media_image1.png
    550
    577
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    546
    582
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    536
    625
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    567
    619
    media_image4.png
    Greyscale



3.    The paper ejection device according to claim 1, further comprising a heating portion (6) that heats the sheets of paper before being ejected, wherein the housing portion (103, 104) is adjustable to a plurality of angles (as shown in figs. 9A, 9B) including at least an angle (Fig. 9B) at which the sheets of paper are housed while being curved in the direction opposite to the direction in which the sheets of paper have been curved by the guiding portion (209/209a) and more sharply than curved by the guiding portion (209/209a).

4.    The paper ejection device according to claim 3, wherein the housing portion (103, 104) houses the sheets of paper while being curved in the direction opposite to the direction in which the sheets of paper have been curved by the guiding portion (209/209a) and more sharply than curved by the guiding portion (109/209a) at all angles within an angular range in which the housing portion (12) is adjustable (as evident from figs. 9A, 9B, which are comparable to at least applicant’s fig. 1).

8 (having essentially the same subject matters of claims 1 and 3).
A paper ejection device comprising:
an ejection portion (213, 215) that ejects sheets of paper; 
a housing portion (103, 104) that houses the ejected sheets of paper in a sequentially stacked state;

a heating portion (6) that heats the sheets of paper before being ejected,
wherein the housing portion (103, 104) is movable to a plurality of positions (Figs. 9A, 9B), with respect to the ejection portion (213, 215), including at least a position (Fig. 9B) at which the sheets of paper are housed while being curved in a direction opposite to a direction in which the sheets of paper have been curved by the guiding portion and more sharply than curved by the guiding portion (209/209a).

9 (having essentially the same subject matters of claim 4).
The paper ejection device according to claim 8, wherein the housing portion (103, 104) houses the sheets of paper while curving the sheets of paper in the direction opposite to the direction in which the sheets of paper have been curved by the guiding portion (209/209a) and more sharply than curved by the guiding portion (209/209a) at all positions within a distance range in which the housing portion (103, 104) is movable (as evident from at least figs. 9A, 9B, which are comparable to at least applicant’s fig. 1 illustrating the present application).

13.    The paper ejection device according to claim 1, wherein the housing portion (103, 104) includes a first housing portion (103), which is fixed, and a second housing portion (104) that houses the sheets of paper in place of the first housing portion (103) when the second housing portion (104) is mounted (as evident from at least figs. 1A, 1B, 9A, 9B).

14.    An image forming apparatus (1) comprising an image forming section (= image forming unit; Col. 4, lines 12-17) that forms an image on paper; and the paper ejection device according to claim 1, which ejects the paper on which the image has been formed (as evident from at least figs. 1A, 1B, 9A, 9B).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukioka (JP 2010224283 A) in view of Uehara et al. (US 2007/0147923 A1).
1.    Tsukioka teaches a paper ejection device comprising (Refer to figs. 1, 3, 4, reproduced below):
an ejection portion (paper discharge part 13) that ejects sheets of paper (P1, P2); 
a housing portion (paper discharge tray 12) that houses the ejected sheets of paper (P1, P2) in a sequentially stacked state,
wherein the housing portion (12) is adjustable to a plurality of angles including at least an angle at which the ejected sheets of paper (P1, P2) are housed while being curved in a direction opposite to a direction in which the sheets of paper (P1, P2) have been curved.
That is, as shown at least in figs. 1, 3, 4, the housing portion (12) is adjustable to a plurality of angles to be in a flat shape, a mountain shape, or a valley shape, to house the ejected sheets of paper (P1, P2) while being curved in a direction opposite to a direction in which the sheets of paper (P1, P2) have been curved, so as to correct curls on the sheets of paper (P1, P2).  In the valley shape shown in fig. 4, it’s evident that the ejected sheets of paper P1, P2 are housed while being curved in a direction opposite to a direction in which the sheets of paper (P1, P2) have been curved (See Par. 0015). 

    PNG
    media_image5.png
    436
    683
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    332
    420
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    327
    415
    media_image7.png
    Greyscale

Tsukioka is silent about:  a guiding portion that guides the sheets of paper, before being ejected, to the ejection portion (13) while curving the sheets of paper (P1, P2), wherein the housing portion (12) is adjustable to a plurality of angles including at least an angle at which the ejected sheets of paper (P1, P2) are housed while being curved in a direction opposite to a direction in which the sheets of paper (P1, P2) have been curved by the guiding portion.
Uehara teaches a paper ejection device comprising a guiding portion (62) that guides sheets of paper (P), before being ejected, to an ejection portion (60) while curving the sheets of paper P (Fig. 1, reproduced below; Par. 0044-0045).  It appears that the guiding portion (62) helps guide the sheets of paper (P) into a nip between two ejection rollers (64a, 64b) of the ejection portion (60), so as to stably eject the sheets of paper (P).

    PNG
    media_image8.png
    754
    1068
    media_image8.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply Uehara teaching to Tsukioka device by providing the device with a guiding portion that guides the sheets of paper, before being ejected, to the ejection portion (13) while curving the sheets of paper (P1, P2), in order to help guide the sheets of paper (P1, P2) into a nip between two ejection rollers (131, 132) of the ejection portion (13), so as to stably eject the sheets of paper (P1, P2).  Incidentally, the housing portion (12) would be adjustable to a plurality of angles including at least an angle at which the ejected sheets of paper (P1, P2) are housed while being curved in a direction opposite to a direction in which the sheets of paper (P1, P2) have been curved by the guiding portion, so as to correct curls on the sheets of paper (P1, P2).

2.    Tsukioka as modified teaches the paper ejection device according to claim 1, wherein the housing portion (12) houses the ejected sheets of paper (P1, P2) while being curved in the direction opposite to the direction in which the sheets of paper (P1, P2) have been curved by the guiding portion at all angles within an angular range in which the housing portion (12) is adjustable (said angle range may include at least 3 angles putting the housing portion 12 in a flat shape, a mountain shape, or a valley shape, as shown at least in figs. 1, 3, 4).

Tsukioka as modified is silent about:  wherein the housing portion (12) is adjustable to a plurality of angles including at least an angle at which the sheets of paper (P1, P2) are housed while being curved in the direction opposite to the direction in which the sheets of paper (P1, P2) have been curved by the guiding portion and more sharply than curved by the guiding portion.
However, it has been held that optimization within prior art conditions or through routine experimentation is an obvious variation of a known structure, thus uninventive and unpatentable. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  As for the present case, it appears that the housing portion (12) is capable of being, thus may be, adjustable to a plurality of angles including but not limited to at least an angle at which the sheets of paper (P1, P2) are housed while being curved in the direction opposite to the direction in which the sheets of paper (P1, P2) have been curved by the guiding portion and more sharply than curved by the guiding portion, so as to best correct curls of the sheets of paper (P1, P2), by simply conducting routine experimentation.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to have the housing portion (12) adjustable to a plurality of angles including but not limited to at least an angle at which the sheets of paper (P1, P2) are housed while being curved in the direction opposite to the direction in which the sheets of paper (P1, P2) have been curved by the guiding portion and more sharply than curved by the guiding portion, so as to best correct curls of the sheets of paper (P1, P2), by simply conducting routine experimentation.
	
	


Tsukioka as modified teaches the paper ejection device according to claim 3, wherein the housing portion 12 (Tsukioka fig. 1) houses the sheets of paper (P1, P2) while being curved in the direction opposite to the direction in which the sheets of paper (P1, P2) have been curved by the guiding portion at all angles within an angular range in which the housing portion (12) is adjustable (as discussed above in claims 1 and 2).
Tsukioka as modified is silent about:  wherein the housing portion (12) houses the sheets of paper (P1, P2) while being curved in the direction opposite to the direction in which the sheets of paper (P1, P2) have been curved by the guiding portion and more sharply than curved by the guiding portion at all angles within an angular range in which the housing portion is adjustable.
However, it has been held that optimization within prior art conditions or through routine experimentation is an obvious variation of a known structure, thus uninventive and unpatentable. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  As for the present case, it appears that the housing portion (12) is capable of, thus may be used for, housing the sheets of paper (P1, P2) while being curved in the direction opposite to the direction in which the sheets of paper (P1, P2) have been curved by the guiding portion and more sharply than curved by the guiding portion at all angles within an angular range in which the housing portion is adjustable, so as to best correct curls of the sheets of paper (P1, P2), by simply conducting routine experimentation.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to have the housing portion (12) house the sheets of paper (P1, P2) while being curved in the direction opposite to the direction in which the sheets of paper (P1, P2) have been curved by the guiding portion and more sharply than curved by the guiding portion at all angles within an angular range in which the housing portion is adjustable, so as to best correct curls of the sheets of paper (P1, P2), by simply conducting routine experimentation.  


8 (having essentially the same subject matters of claims 1 and 3).
Tsukioka as modified teaches a paper ejection device comprising:
an ejection portion (13) that ejects sheets of paper (P1, P2); 
a housing portion (12) that houses the ejected sheets of paper (P1, P2) in a sequentially stacked state;
a guiding portion that guides the sheets of paper, before being ejected, to the ejection portion while curving the sheets of paper (See discussion above in claim 1); and
a heating portion (11) that heats the sheets of paper (P1, P2) before being ejected,
wherein the housing portion (12) is movable to a plurality of positions, with respect to the ejection portion (13), including at least a position at which the sheets of paper (P1, P2) are housed while being curved in a direction opposite to a direction in which the sheets of paper (P1, P2) have been curved by the guiding portion and more sharply than curved by the guiding portion (See discussions above in claims 1 and 3).

9 (having essentially the same subject matters of claim 4).
Tsukioka as modified teaches the paper ejection device according to claim 8, wherein the housing portion (12) houses the sheets of paper (P1, P2) while curving the sheets of paper (P1, P2) in the direction opposite to the direction in which the sheets of paper (P1, P2) have been curved by the guiding portion and more sharply than curved by the guiding portion at all positions within a distance range in which the housing portion (12) is movable (See discussion above in claim 4).

14.    Tsukioka as modified teaches an image forming apparatus comprising an image forming section (3, 4, 5, 6, 9; Tsukioka fig. 1) that forms an image on paper (P1, P2); and the paper ejection device according to claim 1, which ejects the paper (P1, P2) on which the image has been formed.


Allowable Subject Matter
Claims 5-7 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement for indication of an allowable subject matter:  
With respect to claim 5, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited structures, including the following allowable subject matter:   “wherein the angle of the housing portion at which the housing portion houses the sheets of paper while curving the sheets of paper is changed in accordance with a number of the sheets of paper housed in the housing portion such that the angle is changed to such a direction that the sheets of paper are curved by the housing portion more gently as a larger number of the sheets of paper are housed in the housing portion.”
(Claim 6 is dependent on claim 5.) 
With respect to claim 7, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited structures, including the following allowable subject matter:  “wherein the housing portion is supported by a spring member adjusted such that the angle of the housing portion is changed when the sheets of paper ejected from the ejection portion abut against the housing portion.”
With respect to claim 10, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited structures, including the following allowable subject matter:  “wherein a position of the housing portion is changed in accordance with a number of the sheets of paper housed in the housing portion such that the housing portion is moved in a direction farther away from the ejection portion as a larger number of the sheets of paper are housed in the housing portion.”
With respect to claim 11, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited structures, including the following allowable subject matter:  “wherein the housing portion is supported by a spring member adjusted such that the position of the housing portion is changed in accordance with a weight of the sheets of paper housed in the housing portion.”
With respect to claim 12, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited structures, including the following allowable subject matter:  “wherein the housing portion is supported by a spring member adjusted such that the position of the housing portion is changed when the sheets of paper ejected from the ejection portion abut against the housing portion.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863.  The examiner can normally be reached on Monday - Friday 7 am - 4 pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        March 4, 2021